Citation Nr: 0421846	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, denied the 
veteran's claims for service connection for a bilateral knee 
disability and an increased (compensable) rating for 
bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was discharged from the United States Marine in 
September 1997, after approximately 20 years of active 
service.  He filed his claim for service connection for a 
bilateral knee disability in October 2000.  In his October 
2002 statement, the veteran contends, "twenty years of 
running, force-marching and mandatory military training is 
the only possible reason for my knees to lock, pop, and ache 
the way they do.  This same physical pounding also caused my 
nerves to be damaged."  He first sought treatment for the 
pain and the popping of his knees in December 2000.  In June 
2001, the veteran was diagnosed with bilateral chondromalacia 
of the patella.  

The service medical records show no evidence of any injury or 
disability of either knee during service.  However, the 
veteran's service medical records from 1977 to 1989 have been 
lost.  

The fact that the veteran has a current bilateral knee 
disability is not in dispute.  While some of the veteran's 
service medical records are lost through no fault of the 
veteran, there is a report of a May 1997 separation 
examination of record and that evaluation was negative for 
any findings relating to a disability of either knee.  
Nevertheless, the service medical records that are available 
show that he sustained multiple orthopedic injuries, to 
include low back, the right hip, hip and both ankles.  In 
fact, service connection is currently in effect for low back 
and bilateral ankle disabilities.  Moreover, the veteran is 
not attributing his bilateral knee disability to a specific 
in-service injury but rather, he is asserting, in essence, 
that his right and left knee disabilities began as the result 
of many years of wear and tear (e.g., running and marching) 
during his 20 years of active duty.  Under these 
circumstances, the Board finds that an orthopedic examination 
is warranted, which includes opinions addressing the 
questions of whether a disability of either knee is causally 
linked to service or whether it was caused or aggravated by 
the veteran's service-connected lumbosacral strain and/or 
either ankle disability.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4)(2003).

The veteran also seeks an increased rating for bilateral 
hearing loss.  He underwent an audiological examination in 
December 2002, but the clinician noted that the veteran's 
responses to tone were invalid.  As a result, the examination 
yielded no puretone threshold averages upon which to rate the 
veteran's loss of hearing.  The veteran subsequently 
expressed dissatisfaction with the examination.  Under these 
circumstances, it is the Board's judgment that the veteran 
should be afforded another VA examination in order to 
properly rate his hearing disability.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of service 
connection for bilateral knee disability, 
to include on a secondary basis) and 
increased (compensable) rating for 
bilateral hearing loss of the impact of 
the notification requirements on his 
claims.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a disability of either 
knee and  hearing loss since service.  
After securing the necessary releases, all 
such records that are not already in the 
claims folder should be obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any knee disability that may 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records dated between September 1977 and 
September 1997, and the post-service 
medical records; obtaining a medical 
history from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to provide the following opinions: (1) 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
higher likelihood) that any disability of 
either knee that may currently be present 
began during or is related to any 
incident of service, to include the wear 
and tear associated with 20 years of 
active duty (1977-1997); (2) whether it 
is at least as likely as not that any 
disability of either knee that may 
currently be present was caused or 
aggravated by his service-connected 
lumbosacral strain and/or either ankle 
disability beyond its natural 
progression.  The clinician is asked to 
provide a rationale for any opinion 
expressed.  

5.  The veteran should be afforded a VA 
audiological examination, conducted by 
someone other than the clinician who 
tested the veteran in December 2002, for 
the purpose of determining the current 
severity of his bilateral hearing loss.  

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral knee disability, to include as 
secondary to a service-connected 
lumbosacral strain and/or residuals of 
bilateral ankle fractures, and an 
increased (compensable) rating for 
bilateral hearing loss, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
December 2002.    

8.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain the law and regulation 
relating to claims for secondary service 
connection and notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the December 2002 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


